                                           Case 5:94-cr-20079-EJD Document 82 Filed 08/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 94-cr-20079-EJD-1
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING
                                                 v.                                        ADMINISTRATIVE MOTION TO FILE
                                  10                                                       UNDER SEAL
                                         ANTHONY JAMAL JONES,
                                  11                                                       Dkt. No. 74
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Jones’s unopposed administrative motion to seal two

                                  14   exhibits filed in support of his Motion for Compassionate Release (Dkt. No. 72). Dkt. No. 74

                                  15   (“Mot.”). The documents sought to be sealed are Exhibit B, Mr. Jones’s presentence report, and

                                  16   Exhibit I, certain of Mr. Jones’s medical records. Mot. at 1.

                                  17          Pursuant to Criminal Local Rule 56-1, the Court will GRANT the motion. Although there

                                  18   is a “strong presumption in favor of access” to judicial proceeding and records—including

                                  19   criminal proceedings—that presumption may be overcome by a showing of “compelling reasons”

                                  20   for sealing. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The

                                  21   Court is satisfied that Defendant Jones has made such a showing. Defendant Jones contends that

                                  22   the documents at issue “contain sensitive and confidential details about Jones’s health and

                                  23   background,” Mot. at 1, and the Court confirms that is the case. Protecting Mr. Jones’s privacy

                                  24   interest in his sensitive personal information is a compelling reason for sealing. See Federal Rule

                                  25   of Criminal Procedure 49.1 (requiring the redaction of certain personally identifiable information);

                                  26   see United States v. Aispuro, 163 F.3d 607 (9th Cir. 1998) (affirming sealing of presentence

                                  27   report) (citing United States v. Schlette, 842 F.2d 1574, 1581 (9th Cir. 1988)). Meanwhile, the

                                  28   Case No.: 94-cr-20079-EJD-1
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                       1
                                           Case 5:94-cr-20079-EJD Document 82 Filed 08/25/20 Page 2 of 2




                                   1   disclosure of the personal information contained in Exhibits B and I is not necessary to the

                                   2   public’s understanding of the underlying Motion for Compassionate Release.

                                   3          The Court therefore finds that Defendant Jones has met his burden of justifying the sealing

                                   4   of Exhibits B and I, and hereby GRANTS the motion.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 25, 2020

                                   9                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 94-cr-20079-EJD-1
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                       2
